Citation Nr: 0711781	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant's spouse died in March 1984.  The appellant 
claims that her deceased spouse had recognized service in the 
armed forces of the United States.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that her deceased spouse did not 
have qualifying service as a veteran.  In September 2005, the 
Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The failure of the AMC to comply with the Board's directive 
in this matter requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in 
September 2005 the Board directed the AMC to inform the 
appellant about the information and evidence not of record 
that was necessary to substantiate her claim, i.e., 
acceptable evidence of qualifying military service, as well 
as what evidence is considered inadequate for purposes of 
showing qualifying service.  The AMC wrote to the appellant 
in February 2006 and advised her only of what was required to 
substantiate a claim for service connection for the cause of 
death and entitlement to compensation under 38 U.S.C.A. 
§ 1318.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, i.e., acceptable evidence of 
qualifying military service for her 
deceased spouse, as well as what evidence 
is considered inadequate for purposes of 
showing qualifying service (see 38 C.F.R. 
§ 3.203); (2) the information and evidence 
that VA will seek to obtain on her behalf; 
(3) the information or evidence that she 
is expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  

A copy of this notification must be 
associated with the claims folder.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish her a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

